Case 1:19-cv-OOOlO-DCN Document 1 Filed 01/10/19 Page 1 of 5

BART l\/I. DAVIS, IDAHO STATE BAR NO. 2696
' UNITED STATES ATTORNEY
KEVIN T. MALONEY, IDAHO STATE BAR NO. 5095
ASSISTANT UNITED STATES ATTORNEY
DISTRICT OF lDAHO
WASHINGTON GROUP PLAZA IV
800 EAST PARK BOULEVARD, SUITE 600
BOISE, ID 83712-7788
TELEPHONE: (208) 334-1211
FACSIMILE: (208) 334-1413

UNITED STATES DISTRICT CGURT
FOR THE DISTRICT OF IDAHO

UNITED STATES OF AMERICA, `
Case No. ~CV-
Plainti_ff,
VERIFIED COMPLAINT IN REM
Vs.

U.S. CURRENCY IN THE
APPROXIMATE SUM OF $l9,809.49
SEIZED FROM WELLS FARGO BANK
ACCOUNTS (#2271 and #7289 - Owner:
Jose Carrasco),

Defendant.

 

 

Plaintiff, United States of America, by and through Bart M. Davis, United States
Attorney, and the undersigned Assistant United States Attorney for the District of Idaho, Kevin
T. l\/Ialoney, brings this complaint and alleges as follows in accordance With Rule G(Z) of the
Supplernental Rules for Admiralty or Maritime and Asset Forfeiture Actions, Federal Rules of

Civil Procedure:.

VERIFIED COMPLAINT IN REM~ l

 

Case 1:19-cv-00010-DCN Document 1 Filed 01/10/19 Page 2 of 5

NATURE OF THE ACTION

l. This is an action in rem to forfeit and condemn to the use and benefit of the
United States of America the property described below in connection with violations of
18 U.S.C. § 1956, money laundering, and 21 U.S.C. § 841 distribution of controlled substances
This property is subject to forfeiture pursuant to l8 U.S.C. § 98l(a)(1)(A) and (C), civil
forfeiture, and 21 U.S.C. § 88l(a)(6), civil controlled substance violation forfeiture

THE DEFENDANT IN REM

2. The following property is subject to forfeiture in this civil action (hereinafter
“Defendant Property”):

United States Currency in the Approximate Sum of $19,809.49, seized from two

Wells Fargo Bank Accounts held in the name of Jose Carrasco: Acct. No. ending

2271 in the sum of $19,227.71 (seized on or about 5/11/2017) and Acct. No. ending

7289 in the sum of $581.78 (seized on or about 5/31/17).

3. l The Bureau of Alcohol, Tobacco, Firearrns & Explosives (ATF) served dual
criminal/civil seizure warrants on Wells Fargo Bank (hereinafter “Wells Fargo”) as part of its
criminal investigation against Jose Carrasco (“Carrasco”), referenced in the attached affidavit of
ATF SpecialAgent Hoshihito Kondo. After seizure of the two bank accounts from Wells Fargo,
the currency was converted to cashier’s checks on the respective seizure dates for a total of
approximately $l9,809i49 in seized currency. The Defendant Property is currently held by the
United States Marshals Service in the U.S. Department of Justice, Seized Asset Fund, pending
disposition of this civil proceeding The Defendant Property is subject to arrest pursuant to Rule
G(B)(b)(i) of the Supplernental Rules for Adrniralty or Maritime and Asset Forfeiture Claims,
Federal Rules of Civil Procedure.¢

4. The Defendant Property relates to a Superseding lndictment filed against

Carrasco on May 23, 20l7, in the U.S. District Court for the District of ldaho, Case No. CR-l7-

VERIFIED COMPLAINT IN REM- 2

 

Case 1:19-cv-00010-DCN Document 1 Filed 01/10/19 Page 3 of 5

089-E-BLW. Carrasco remains a fugitive, thus preventing completion of criminal forfeiture
Therefore, the United States files this complaint for the forfeiture of the funds in this civil
proceeding

JURISDICTION AND VENUE

5. This Court has subject matter jurisdiction over this action under 28 U.S.C.

§ 1345, and over an action for forfeiture under 28 U.S.C. § 1355(a). This court also has
jurisdiction over this action under 21 U.S.C. § 88l(a)(6) and 18 U.S.C. § 981(a)(1)(A) and (C).

6. This Court has in rem jurisdiction over the Defendant Property under 28 U.S.C.

§ 135 5(b)(l)(A) and (B), because acts or omissions giving rise to the forfeiture occurred, and the
property is found, in this District.

7. Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) because events
giving rise to the claim occurred in this District and the Defendant Property is situated in this
District; and pursuant to 28 U.S.C. § 1395(_a) and (b) because the Defendant Property is found in
this District. See also 28 U.S.C. § 1355(b).

BASES FOR FORFEITURE

8. The Defendant Property is subject to forfeiture pursuant to:

a) 21 U.S.C. § 881(a)(6) as moneys furnished or intended to be furnished by
any person in exchange for a controlled substance or traceable to such an exchange or
used or intended to be used to facilitate violations of the Controlled Substances Act,
including the distribution of Schedule ll methamphetamine in violation of 21 U.S.C.

§ 841(3);
b) 18 U.S.C. § 981(a)(1)(A) as property involved in, or traceable to, a money

laundering transaction in violation of 18 U.S.C. § 1956(a)(l)(A), including a transaction

VERlFlED COMPLAINT IN REM- 3

 

Case 1:19-cv-00010-DCN Document 1 Filed 01/10/19 Page 4 of 5

with the proceeds of a specified unlawful activity (distribution of controlled substance)
made with the intent to promote that activity;

c) 18 U.S.C. § 981(a)(1)(C) as property constituting, or derived from,
proceeds traceable to a violation of an offense constituting a “specified unlawful activity”
as defined in 18 U.S.C. § 1956(c)(7); and

d) Federal conspiracy law related to sections (a)‘_ (c) above. See 18 U.S.C.
§§ 371 and 1956(h); 21 U.S.C. § 846.

LCTS

9. The facts supporting this forfeiture action are set out in the Affidavit of ATF
Special Agent Hoshihito Kondo, filed contemporaneously under seal and incorporated herein by
reference. In summary, the Defendant Property is subject to forfeiture as proceeds, facilitating
property, and property involved in possession with intent to distribute, Schedule ll
methamphetamine and as property involved in money laundering transactions

CLAIM FOR RELIEF

10. WHEREFORE, the United States of America requests that the Court order the
Defendant Property forfeited to the United States, that the Court award the United States costs
and disbursements in this action, and that the Court award such other and further relief as this
Court deems proper and just.

Respectfully submitted this lQ_)Lday of January 2019.

BART M. DAVIS
UNITED STATES ATTORNEY
By:

/2¢//%/.;

KEVIN T. MALONEY
Assistant United States Attorney/

VERIFIED COMPLAINT IN REM- 4

 

Case 1:19-cv-00010-DCN Document 1 Filed 01/10/19 Page 5 of 5

VERIFICATI()N

l, Hoshihito Kondo, hereby verify and declare under penalty of perjury that I am a
Special Agent with the Bureau of Alcohol, Tobacco, Firearms and EXplosives, that l have read
the foregoing Verified Complaint 117 Rem and know the contents thereof, and that the matters
contained in the complaint are true to the best of my knowledge and belief.

The sources of my knowledge and information and the grounds of my belief are the
official files and records of the United States, information supplied to me by other law
enforcement officers, as well as my involvement in the investigation of this case, together with
other officers.

l hereby verify and declare under penalty of perjury that the foregoing is true and correct.

Dated this O\W day of January, 2019.

HOSHIHITO KONDO
ATF SPECIAL AGENT

VERIFIED COMPLAINT IN REM- 5

 

